DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I in the reply filed on July 13, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
If no items have been omitted, phrasing such as “wherein the at least one thiazolidinedione is pioglitazone” would render claim 3 definite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al (US 2016/0250252) in view of Laing et al. (US 2008/0305156) and Nakashiro et al. (Arterioscler Thromb Vasc Biol, 2016).
Holland et al. discloses echogenic liposomes (ELIPs) that comprise an at least partially PEGylated phospholipid bilayer shell encapsulating nitric oxide (NO; a vasodilator) and a perfluorocarbon along with method in which cardiovascular tissue is treated by administration of the ELIPs and NO is released at the targeted disease section by ultrasound administration (whole document, e.g., abstract). A reduced NO level has been implicated in the onset and progression of various disease states including atherosclerosis but the efficacy of NO releasing therapeutic agents has been limited due to rapid NO release and poor distribution at the target site (¶ [0019]). The NO-loaded liposomes are designed to exploit the properties and release profile of liposomes to provide diagnostic and therapeutic benefit (¶ [0021]). ¶¶ [0052] and [0052] describe the lipid content of the ELIPs which reads on the compounds required of instant claim 1, e.g. cholesterol. The ELIPs are echogenic due to the gas microbubble that is highly reflective to ultrasound at low wave intensities (¶ [0010]) and at high ultrasound pressure amplitudes, the microbubbles can be forced to expand and may 3F8; ¶ [0105]). Liposomes modified with antibodies or different binding moieties on the surface can be used to target certain areas with liposomes targeted to for diagnosing and treating cardiac pathologies such as atherosclerosis being investigated (¶ [0039]). 
The presence of a second liposome population as required by the instant claims is not disclosed.
Laing et al. discloses echogenic liposomes with at least one bilayer comprising at one lipid selected from the group consisting of saturated phospholipids, unsaturated phospholipids mixed phospholipids and cholesterol with a trapped thrombolytic compound that can be used to treat a thrombus (whole document, e.g., abstract). Exemplified lipids for the liposome include dioleoylphosphatidylcholine (DOPC), dipalmitoylphosphatidylglycerol (DPPG), and cholesterol (¶ [0030]). The acoustically reflective liposome particles may be used alone as an ultrasound contrast agent or with a ligand conjugation for specifically targeted ultrasonic image enhancement (¶ [0061]). The echogenicity is due to the inclusion of entrapped and stabilized gas in the liposome preparation (¶ [0070]). Liposomes are ideal targeted delivery systems that can be targeted to specific tissues (¶ [0074]) and interaction of ultrasound and echogenic immunoliposomes can enhance drug delivery to pathological sites (¶ [0076]). Echogenic liposomes can be targeted to certain tissues by means of ELIPs coupled to anti-VCAM-1 or anti-ICAM-1 antibodies to identify pathologic endothelium at early stages of atherosclerosis development while linkage with antifibrin or D-dimer antibody may identify and highlight thrombus/plaque rupture (¶ [0071]). Targeted delivery of a 
Nakashiro et al. discloses that pioglitazone is a clinically approved thiazolidinedione that is potent agonist of peroxisome proliferator-activated receptor γ (PPAR-γ) that has anti-diabetic effects and influences macrophage polarization by enhancing the alternative (M2) activation/differentiation of macrophages with expression of anti-inflammatory markers (p 492, col 1, ¶ 3). Nanoparticle mediated delivery of pioglitazone into circulating monocytes could effectively inhibit plaque rupture (objective section of abstract) as rupture prone plaques are characterized by the abundant accumulation of innate immune cells that mainly consist of monocytes/macrophages (sentence bridging cols 1 and 2 on p 491). While oral administration of pioglitazone did not did not significantly affect the number of buried fibrous caps, thickness of fibrous caps the plaque area or decrease macrophage accumulation, nanoparticle mediated delivery of an equivalent dose of pioglitazone significantly decreased the number of buried fibrous caps and increased fibrous cap thickness although plaque area was not decreased (p 493, col 2). Injected nanoparticle localization was determined and some nanoparticles localized to the plaque macrophages (p 492, col 2, ¶ 3). The nanoparticle drug delivery system delivers the contents to circulating monocytes that eventually migrate into aortic lesion and regulate inflammation while inhibiting atherosclerotic plaque destabilization and rupture (p 497, col 1, discussion section).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Holland et al. discloses that NO is useful in the treatment of atherosclerotic plaques and Nakashiro et al. discloses that pioglitazone is also useful in the treatment of atherosclerotic plaques and each agent could be loaded into echogenic liposomes as disclosed by Holland et al. and Laing et al. The inclusion of a gas such as octafluoropentane renders the liposomes echogenic and allows the formulation to be used for imaging and/or to enhance drug release. The drug containing liposomes themselves can be prepared from a variety of lipids and can be targeted using materials such as anti-ICAM-1 antibodies, a compound having affinity for at least one component of an atheroma, the fatty material that forms plaques in arteries. The selection of lipid composition and the targeting moieties from among those that are . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., Laing et al. and Nakashiro et al. as applied to claims 1 – 4 and 6 - 8 above, and further in view of Levy et al. (US 2015/0290338).
Holland et al., Laing et al. and Nakashiro et al. are discussed above. Laing et al. discloses that for vulnerable plaques, fibrin has been identified as a promising molecular marker that can be targeted by contrast agents conjugated to antibodies and other specific ligands (¶ [0573]).
While Laing et al. discloses targeting of using anti-ICAM-1 antibodies or antifibrin or D-dimer antibody, the presence of a targeting peptide of SEQ ID NO: 1 is not disclosed.
Levy et al. discloses therapeutic particles with one or more therapeutic agents and one or more fibrin-avid peptide variants attached to the surface (whole document, e.g., abstract). Fibrin was chosen as the affinity target as it is generally only present at the site of arterial injury and will result in the therapeutic particles showing enhanced interaction with the injured arterial wall (¶ [0013]). In one embodiment, the fibrin-avid peptide variant(s) comprise or consist of the amino acid sequence Gly Pro Arg Pro Pro Gly Gly Gly Cys (SEQ ID NO:9; ¶ [0022]). This is identical to SEQ ID NO: 1 of the instant application.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the fibrin-avid peptide variant Gly Pro 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Nissa M Westerberg/Primary Examiner, Art Unit 1618